Petitioner has demonstrated that the circumstances are sufficiently unusual and exceptional as to warrant review, even though the challenged decision is interlocutory. Rogers v. Rogers, 98 R. I. 263, 201 A.2d 140 (1964); Conte v. Roberts, 58 R. I. 353, 192 A.2d 814 (1937). Accordingly, the petition for certiorari is granted, and the writ may issue forthwith.
The order entered in the Superior Court on October 16, 1972 denying a preliminary injunction and dissolving a previously issued restraining order is stayed.
The order entered in the Supreme Court on October 19, 1972 in which respondents were temporarily stayed from proceeding with any steps or procedures looking to or designed to implement or carry out the taking by eminent domain of petitioner’s real estate or any portion thereof described in the complaint shall continue in effect until further order of court.
The instant matter is consolidated for hearing before this court with Golden Gate Corporation v. Sullivan et al., No. 1889-M.P.